Paragraphs numbered six, nine and ten of the judgment are stricken out, and the judgment modified in this particular: the officers of the corporation are not to be enjoined in this action from legally acting as such; neither are they to be enjoined from properly voting the stock which they hold as executrices; neither can they be directed in this proceeding to distribute the assets of the estate to the legatees. The judgment should be modified in accordance with this memorandum and, as modified, affirmed, with costs to the respondents.
CARDOZO, Ch. J., POUND, CRANE, LEHMAN, KELLOGG, O'BRIEN and HUBBS, JJ., concur.
Judgment accordingly.